Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 1 of 42 PageIDFiled:
                           18C03-21 07-CT-000074                             #: 57/1/2021                                     4:22 PM
                                                                                                                                 Clerk
                                               Delaware Circuit Court 3                                       Delaware County, Indiana




 STATE OF INDIANA                          )                DELAWARE COUNTY CIRCUIT COURT
                                           )ss.

COUNTY OF DELAWARE                         )                CAUSE NUMBER:


RUBY GOODMAN                                                )

                                                            )

                                                            )

                  Plaintiff,                                )

                                                            )

        V.                                                  )

                                                            )

JACOB MASSOTH,             in his individual                )

and ofﬁcial capacity as an Ofﬁcer of                        )

the Muncie Police Department,                               )

theMUNCIE POLICE DEPARTMENT,                                )

and the CITY OF MUNCIE                                      )

                                                            )

                  Defendants.                               )



                                   COMPLAINT FOR DAMAGES
                                  AND REQUEST FOR JURY TRIAL
           Plaintiff,   Ruby Goodman, by her      attorney and for her cause 0f action against Defendants,


Jacob Massoth, in his individual and ofﬁcial capacity as an Ofﬁcer 0f the Muncie Police


Department, the Muncie Police Department, and the City of Muncie alleges and states as


follows:


                                                       I.       PARTIES

        1.        Plaintiff,   Ruby Goodman       is   a United States Citizen and at      all   relevant times has


been a resident of Muncie, Delaware County.

        2.        Defendant, Jacob Massoth, unless indicated otherwise, was                 at all   times described


an employee 0f the Muncie Police Department, employed as a sworn ofﬁcer acting in the course


and scope of his employment. Defendant, Massoth,                 is   sued both in his personal and ofﬁcial


capacities.


        3.        Defendant, Muncie Police Department,                is   a department 0f the City 0f Muncie.



                                                                                                                  EXHIBIT
                                                                                                                    A
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 2 of 42 PageID #: 6




         4.         Defendant, City of Muncie                 is   a local governmental subdivision in Indiana created


and existing by Virtue 0f the laws of Indiana. The Muncie Police Department                               is   a department of


the City 0f Muncie.




                                               II.          FACTUAL ALLEGATIONS

         5.         On 0r about July          1,   2019,    Ruby Goodman was          at   her   home   located at 700    W.

Memorial Drive           in   Muncie, Indiana.

         6.         Ms. Goodman          is   a 67-year-old         woman Who    is   approximately ﬁve foot and three


inches   tall   and weighs       less than    150    lbs.



         7.         The Muncie Police Department and Delaware County                             EMS were notiﬁed that Ms.

Goodman’s        son, Louis      Goodman Jr., was 0n the ﬂoor in the bathroom of the home and was

unconscious.


         8.         It   was    alleged that Louis          Goodman Jr. had overdosed 0n heroin.

         9.         Defendant, Massoth was the responding ofﬁcer and administered                               CPR and

Narcan    t0 Louis       Goodman Jr.

          10.       Louis       Goodman Jr. was         transported t0 IU-Ball Memorial Hospital and Ms.


Goodman         followed the ambulance to the hospital.


          11.       At    the hospital   Ms. Goodman was questioned and verbally harassed by

Defendant, Massoth and he called Ms.                    Goodman many         derogatory names.


          12.       Defendant, Massoth informed Ms.                     Goodman that       she under arrest for allowing her


son t0 use drugs in her          home and Ms. Goodman was handcuffed with her hands behind her back.

          13.       At    all   times Ms.     Goodman obeyed the commands of Defendant,                        Massoth.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 3 of 42 PageID #: 7




           14.          After placing her under arrest Defendant, Massoth then transported Ms.                         Goodman

from the hospital         t0 the   Delaware County           Jail.



           15.          While escorting Ms. Goodman                  into the jail,   and Without provocation, Defendant,

Massoth threw Ms. Goodman                  into the brick wall outside           0f the Delaware County        Jail.



           16.          Ms. Goodman had no way               t0 catch herself       and her face slammed      into the brick


wall 0f the Delaware County               Jail.



           17.          Ms. Goodman sustained multiple                  fractures     0f her face and required extensive


surgery and hospitalization.


           18.          The foregoing     acts    by Defendant, Massoth was an egregious use 0f excessive and

deadly force.


           19.          At n0 point   in time      0n July   1,   2019 did Ms. Goodman pose a             threat t0 Defendant,


Massoth or other members of the public.

           20.          In accordance With Indiana statute, Defendants                   were timely served With a Notice

of Tort Claim as to          all state   law claims on December 23, 2019.

           21.          Pursuant t0 Indiana        statute, the Plaintiff s      claims have been constructively denied


as Defendants           have had more than 9O days            to investigate the claim, but       have    failed t0 respond.




                                                    III.      CLAIMS FOR RELIEF

                                    First    Claim for Relief — Excessive Force Pursuant

           22.          Plaintiff realleges       and incorporates by reference Paragraphs            1   through 19 as fully


set forth here.


           23.          The misconduct of Defendant, Massoth                   as alleged herein violated     Ms. Goodman’s

right to   be    free   from unreasonable and excessive use 0f force as guaranteed by the Indiana
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 4 of 42 PageID #: 8




Constitution and       by   the 4th   Amendment,    8th   Amendment and the         14th   Amendment 0f the United

States Constitution.


         24.      The misconduct 0f Defendant, Massoth                 as alleged herein proximately caused          Ms.

Goodman t0       suffer injury including bodily injury, pain           and   suffering, shock, emotional distress,


humiliation and permanent injury and lost wages.


                        Second Claim for Relief — Negligent Hiring, Supervision

                                      and Retention Against the City 0f Muncie

         25.      Plaintiff alleges        and incorporates by reference Paragraph           1   through 22 as   if fully



set forth herein.


         26.      Defendants, Muncie Police Department and City 0f Muncie negligently hired,


supervised and/or retained Defendant, Massoth,                 When   it   knew   or should have    known that he had

a propensity towards Violence and towards overreaction in situations such as that presented t0


them 0n July     1,   2019, or was otherwise unﬁt for service as a police ofﬁcer.


         27.      The negligent          hiring, supervision   and retention by Defendants, Muncie Police

Department and City 0f Muncie 0f Defendant, Massoth was the proximate cause 0f the use 0f

excessive force against Ms.            Goodman.

         28.      As    a direct and proximate result of Defendants, Muncie Police Department and


City 0f Muncie’s negligent hiring, supervision and retention of Defendant, Massoth, Ms.


Goodman has       suffered damages.


                                          IV.     REQUEST FOR RELIEF

         WHEREFORE,             Plaintiff requests the following relief:



         1.       Compensatory damages against each Defendant jointly and severally                       in   an


amount   to    be proven     at trial;
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 5 of 42 PageID #: 9




       2.      Punitive and exemplary   damage   against Defendant, Massoth, as allowed   by law   in


an amount appropriate to punish Defendant, Massoth and deter others from engaging in similar


conduct; costs of suit;


        3.     Reasonable attorney’s fees authorized by   statute 0r law;


       4.      Pre and post judgment interest as permitted by law; and


        5.     Trial   by jury.




                                            Respectfully submitted,




                                            By: /S/  M
                                                     Edward Krause, III
                                            M. Edward Krause III, #24986-49
                                            COHEN GARELICK & GLAZIER
                                            8888 Keystone Crossing Boulevard, Suite 800
                                            Indianapolis, Indiana 46240
                                            Telephone:     (317) 573-8888
                                            Facsimile:     (317) 574-3855
                                            ekrause@cgglawﬁrm.com
                                            Attorneysfor Plaintiﬂ’
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-21 1-1 Filed 07/21/21 Page 6 of 42 PageIDFiled:
                                     O7-CT-000074                            #: 107/1/2021              4:22 PM
                                                                                                           Clerk
                                                 Delaware Circuit Court 3               Delaware County, Indiana




 STATE OF INDIANA                            )          DELAWARE COUNTY CIRCUIT COURT
                                             )ss.

 COUNTY OF DELAWARE                          )          CAUSE NUMBER:


 RUBY GOODMAN                                           )

                                                        )

                                                        )

                Plaintiff,                              )

                                                        )

        V.                                              )

                                                        )

 JACOB MASSOTH,        in his individual                )

 and ofﬁcial capacity as an Ofﬁcer 0f                   )

 the Muncie Police Department,                          )




                                                  W
 theMUNCIE POLICE DEPARTMENT,                           )

 and the CITY OF MUNCIE                                 )

                                                        )

                Defendants.




                                                 MM
                                                        )




 1.     Name   of initiating   party(ies):   Ruby Goodman

 2.     Attorney information (as applicable for service 0f process):


        M. Edward Krause,       III

        COHEN GARELICK & GLAZIER
        8888 Keystone Crossing, Suite 800
        Indianapolis, Indiana 46240
        ekrause@cgglawﬁrm.com
        Tele. No.2 (317)573-8888
        Fax No.: (317) 574-3855

 3.     Case type requested:      CT

 4.     Will accept   FAX service?                      Yes:   X    N0:
                                                        Fax No.:    (3 17)   574-3855
        Will accept email service:                      Yes:   X
 5.     Additional information required           by   state or local rule:


 6.     Additional information t0 supplement the appearance form
        submitted by the initiating party:
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 7 of 42 PageID #: 11




                                     By:     M. Edward Krause, III
                                           /s/

                                           M. Edward Krause, III, #24986-49
                                             Attorneysfor Plaintiﬂ




 M. Edward Krause,   III

 COHEN GARELICK & GLAZIER
 8888 Keystone Crossing, Suite 800
 Indianapolis, Indiana46240
 (317) 573-8888 telephone
 (3 17) 574-3855 facsimile
 ekrause@cgglawﬁrm.com
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-21 1-1 Filed 07/21/21 Page 8 of 42 PageIDFiled:
                                     07-CT-000074                            #: 127/1/2021                         4:22 PM
                                                                                                                      Clerk
                                             Delaware Circuit Court 3                              Delaware County, Indiana




 STATE OF INDIANA                        )             DELAWARE COUNTY CIRCUIT COURT
                                         )ss.

 COUNTY OF DELAWARE                      )             CAUSE NUMBER:


 RUBY GOODMAN                                          )

                                                       )

                                                       )

                 Plaintiff,                            )

                                                       )

        V.                                             )

                                                       )

 JACOB MASSOTH,         in his individual              )

 and ofﬁcial capacity as an Ofﬁcer of                  )

 the Muncie Police Department,                         )

 theMUNCIE POLICE DEPARTMENT,                          )

 and the CITY OF MUNCIE                                )

                                                       )

                 Defendants.                           )




 TO DEFENDANT:           City 0f Muncie
                         c/o   Mayor Dan Ridenour
                         Muncie City Hall
                         300 N High Street
                         Muncie, Indiana 47305

        You   are hereby notiﬁed that   you have been sued by the person named        as Plaintiff and in
 the Court indicated above.


       The nature 0f the suit against you is stated in the Complaint which is attached to this
 Summons. It also states the relief sought 0r the demand made against you by the Plaintiff.

        An answer 0r other appropriate response in writing t0 the Complaint must be          ﬁled either
 by you 0r your attorney Within twenty (20) days,  commencing the day after you receive this
 Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by
 default may be rendered against you for the relief demanded by Plaintiff.


        If you have a claim for relief against the Plaintiff arising from the same transaction 0r
 occurrence, you must assert it in your written nswer.
                                                                 z
                                                   L




 (The following manner of service of summons               is   hereby designated.)
                 Registered or certiﬁed mail.
                 Service at place of employment, to-Wit:
      Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 9 of 42 PageID #: 13




             XX               Service on individual           ---   (Personal) at above address              by Sheriff
                              Service 0n agent. (Specify)
                              Other service. (Specify)


       M. Edward Krause,              III,   #24986-49
       COHEN GARELICK & GLAZIER
       8888 Keystone Crossing, Suite 800
       Indianapolis, Indiana 46240
       317-573-8888
       Attorneys for Plaintiff



                                      SHERIFF'S        RETURN ON SERVICE OF SUMMONS

                  Ihereby      certify that    I   have served      this   summons 0n the            day 0f                  ,
                                                                                                                                 2020;
(1)    By delivering         a copy of the     Summons and           a copy 0f the complaint to the defendant,


(2)    By leaving       a copy 0f the        Summons and        a copy 0f the complaint at                                     Which
       is   the dwelling place 0r usual place 0f abode 0f                                                    and by mailing a copy 0f
       said   summons         to said defendant at the        above address.
(3)    Other Service 0r Remarks:



                                                                                           Deputy Sheriff

                                             CLERK'S CERTIFICATE OF MAILING

            Ihereby certify that on the        day 0f                                        ,
                                                                                                 2021,   I   mailed a copy 0f this
       Summons and a copy of the complaint to the defendant,                                                   ,   by certiﬁed   mail,
       requesting a return receipt, at the address furnished                   by   the plaintiff.




                                                                                Clerk, Delaware Circuit Court


                                              RETURN OF SERVICE OF SUMMONS BY MAIL

                  I   hereby certify that the attached return receipt was received by                        me showing that the
       Summons and         a copy of the complaint mailed t0 defendant                                                                   was
       accepted by the defendant on the            day of                       2021.                    ,



              I hereby certify that the attached return receipt was received by me showing that the

       Summons and a copy of the complaint was returned not accepted 0n the             day of
                         ,
                             202 1.
             hereby certify that the attached return receipt was received by
                  I                                                                                          me showing that the
       Summons and a copy of the complaint mailed t0 defendant                                                                           was
       accepted by                                                     on behalf of said defendant on the                        day of
                                                          ,   202 1.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 10 of 42 PageID #: 14




                                            Clerk, Delaware Circuit Court


                                           By:
                                              Deputy
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-211-1  Filed 07/21/21 Page 11 of 42 PageIDFiled:
                                     07-CT-000074                              #: 15
                                                                                   7/1/2021                      4:22 PM
                                                                                                                    Clerk
                                              Delaware Circuit Court 3                           Delaware County, Indiana




  STATE OF INDIANA                        )          DELAWARE COUNTY CIRCUIT COURT
                                          )ss.

  COUNTY OF DELAWARE                      )          CAUSE NUMBER:


  RUBY GOODMAN                                       )

                                                     )

                                                     )

                  Plaintiff,                         )

                                                     )

         V.                                          )

                                                     )

  JACOB MASSOTH,         in his individual           )

  and ofﬁcial capacity as an Ofﬁcer of               )

  the Muncie Police Department,                      )

  theMUNCIE POLICE DEPARTMENT,                       )

  and the CITY OF MUNCIE                             )

                                                     )

                  Defendants.                        )




  TO DEFENDANT:           Ofﬁcer Jacob Massoth
                          Muncie Police Department
                          Muncie City Hall
                          300 N High Street
                          Muncie, Indiana 47305

         You   are hereby notiﬁed that   you have been sued by the person named     as Plaintiff and in
  the Court indicated above.


        The nature 0f the suit against you is stated in the Complaint which is attached to this
  Summons. It also states the relief sought 0r the demand made against you by the Plaintiff.

         An answer 0r other appropriate response in writing t0 the Complaint must be       ﬁled either
  by you 0r your attorney Within twenty (20) days,  commencing the day after you receive this
  Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by




                                                   M
  default may be rendered against you for the relief demanded by Plaintiff.


         If you have a claim for relief against the Plaintiff arising from the same transaction 0r
  occurrence, you must assert it in your written answer.




                                          Clerk, Delaware Circuit         €0th

  (The following manner of service of summons            is   hereby designated.)
                  Registered or certiﬁed mail.
                  Service at place of employment, to-Wit:
      Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 12 of 42 PageID #: 16




             XX               Service on individual           ---   (Personal) at above address              by Sheriff
                              Service 0n agent. (Specify)
                              Other service. (Specify)


        M. Edward Krause,             III,   #24986-49
       COHEN GARELICK & GLAZIER
       8888 Keystone Crossing, Suite 800
       Indianapolis, Indiana 46240
       317-573-8888
       Attorneys for Plaintiff



                                      SHERIFF'S        RETURN ON SERVICE OF SUMMONS

                  Ihereby      certify that    I   have served      this   summons 0n the            day 0f                  ,
                                                                                                                                 2020;
(1)    By delivering         a copy of the     Summons and           a copy 0f the complaint to the defendant,


(2)    By leaving       a copy 0f the        Summons and        a copy 0f the complaint at                                     Which
       is   the dwelling place 0r usual place 0f abode 0f                                                    and by mailing a copy 0f
        said   summons        to said defendant at the        above address.
(3)    Other Service 0r Remarks:



                                                                                           Deputy Sheriff

                                             CLERK'S CERTIFICATE OF MAILING

             Ihereby certify that on the        day 0f                                       ,
                                                                                                 2021,   I   mailed a copy 0f this
        Summons and a copy of the complaint to the defendant,                                                  ,   by certiﬁed   mail,
       requesting a return receipt, at the address furnished                   by   the plaintiff.




                                                                                Clerk, Delaware Circuit Court


                                              RETURN OF SERVICE OF SUMMONS BY MAIL

                  I   hereby certify that the attached return receipt was received by                        me showing that the
        Summons and        a copy of the complaint mailed t0 defendant                                                                   was
       accepted by the defendant on the            day of                       2021.                    ,



              I hereby certify that the attached return receipt was received by me showing that the

       Summons and a copy of the complaint was returned not accepted 0n the             day of
                         ,
                             202 1.
              hereby certify that the attached return receipt was received by
                  I                                                                                          me showing that the
        Summons and a copy of the complaint mailed t0 defendant                                                                          was
       accepted by                                                     on behalf of said defendant on the                        day of
                                                          ,   202 1.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 13 of 42 PageID #: 17




                                            Clerk, Delaware Circuit Court


                                           By:
                                              Deputy
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-211-1  Filed 07/21/21 Page 14 of 42 PageIDFiled:
                                     07-CT-000074                              #: 18
                                                                                   7/1/2021                      4:22 PM
                                                                                                                    Clerk
                                              Delaware Circuit Court 3                           Delaware County, Indiana




  STATE OF INDIANA                        )          DELAWARE COUNTY CIRCUIT COURT
                                          )ss.

  COUNTY OF DELAWARE                      )          CAUSE NUMBER:


  RUBY GOODMAN                                       )

                                                     )

                                                     )

                  Plaintiff,                         )

                                                     )

         V.                                          )

                                                     )

  JACOB MASSOTH,         in his individual           )

  and ofﬁcial capacity as an Ofﬁcer of               )

  the Muncie Police Department,                      )

  theMUNCIE POLICE DEPARTMENT,                       )

  and the CITY OF MUNCIE                             )

                                                     )

                  Defendants.                        )




  TO DEFENDANT:           Muncie Police Department
                          c/o ChiefNathan Sloan
                          Muncie City Hall
                          300 N High Street
                          Muncie, Indiana 47305

         You   are hereby notiﬁed that   you have been sued by the person named     as Plaintiff and in
  the Court indicated above.


        The nature 0f the suit against you is stated in the Complaint which is attached to this
  Summons. It also states the relief sought 0r the demand made against you by the Plaintiff.

         An answer 0r other appropriate response in writing t0 the Complaint must be       ﬁled either
  by you 0r your attorney Within twenty (20) days,  commencing the day after you receive this
  Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by




                                               M
  default may be rendered against you for the relief demanded by Plaintiff.


         If you have a claim for relief against the Plaintiff arising from the same transaction 0r
  occurrence, you must assert it in your written answer.




                                          Clerk, Delaware Circuit éourt


  (The following manner of service of summons            is   hereby designated.)
                  Registered or certiﬁed mail.
                  Service at place of employment, to-Wit:
      Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 15 of 42 PageID #: 19




             XX               Service on individual            ---   (Personal) at above address              by Sheriff
                              Service 0n agent. (Specify)
                              Other service. (Specify)


       M. Edward Krause,              III,   #24986-49
       COHEN GARELICK & GLAZIER
       8888 Keystone Crossing, Suite 800
       Indianapolis, Indiana 46240
       317-573-8888
       Attorneys for Plaintiff



                                       SHERIFF'S        RETURN ON SERVICE OF SUMMONS

                  Ihereby      certify that     I   have served      this   summons 0n the            day 0f                  ,
                                                                                                                                  2020;
(1)    By delivering         a copy of the      Summons and           a copy 0f the complaint to the defendant,


(2)    By leaving       a copy 0f the         Summons and        a copy 0f the complaint at                                     Which
       is   the dwelling place 0r usual place 0f abode 0f                                                     and by mailing a copy 0f
        said   summons        to said defendant at the         above address.
(3)    Other Service 0r Remarks:



                                                                                            Deputy Sheriff

                                             CLERK'S CERTIFICATE OF MAILING

             Ihereby certify that on the        day 0f                                        ,
                                                                                                  2021,   I   mailed a copy 0f this
        Summons and a copy of the complaint to the defendant,                                                   ,   by certiﬁed   mail,
       requesting a return receipt, at the address furnished                    by   the plaintiff.




                                                                                 Clerk, Delaware Circuit Court


                                              RETURN OF SERVICE OF SUMMONS BY MAIL

                  I   hereby certify that the attached return receipt was received by                         me showing that the
        Summons and        a copy of the complaint mailed t0 defendant                                                                    was
       accepted by the defendant on the            day of                       2021.                     ,



              I hereby certify that the attached return receipt was received by me showing that the

       Summons and a copy of the complaint was returned not accepted 0n the             day of
                         ,
                             202 1.
              hereby certify that the attached return receipt was received by
                  I                                                                                           me showing that the
        Summons and a copy of the complaint mailed t0 defendant                                                                           was
       accepted by                                                      on behalf of said defendant on the                        day of
                                                           ,   202 1.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 16 of 42 PageID #: 20




                                            Clerk, Delaware Circuit Court


                                           By:
                                              Deputy
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 17 of 42 PageID #: 21




 STATE OF INDIANA                      )                DELAWARE COUNTY CIRCUIT COURT
                                       ) SS:
 COUNTY OF DELAWARE                    )                CAUSE NO. 18C03-2107-CT-000074


 RUBY GOODMAN                                       )
          Plaintiff,                                )
                                                    )
                                                    )
 v.                                                 )
                                                    )
 JACOB MASSOTH, in his individual and               )
 official capacity as an Officer of the Muncie      )
 Police Department, the MUNCIE POLICE               )
 DEPARTMENT, and the CITY OF MUNCIE,                )
                 Defendants,                        )

                  E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


 This Appearance Form must be filed on behalf of every party in a civil case.

      1. The party on whose behalf this form is being filed is:

         Initiating ____         Responding __X__       Intervening ____ ; and

 the undersigned attorney and all attorneys listed on this form now appear in this case for the

 following parties:

 Name of parties:

 Jacob Massoth
 Muncie Police Department
 City of Muncie

      2. Attorney information for service as required by Trial Rule 5(B)(2)

         Name:             Tia J. Combs               Atty Number: 35003-22
         Address:          2525 Harrodsburg Road, Suite 500
                           Lexington, KY 40504
         Phone:            (859) 410-7854
         Fax:              (770) 937-9960
         Email:            tcombs@fmglaw.com
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 18 of 42 PageID #: 22




         Name:            Casey C. Stansbury                    Atty Number: 33928-22
         Address:         2525 Harrodsburg Road, Suite 500
                          Lexington, KY 40504
         Phone:           (859) 410-7852
         Fax:             (770) 937-9960
         Email:           cstansbury@fmglaw.com


 IMPORTANT: Each attorney specified on this appearance:

         (a)        certifies that the contact information listed for him/her on the Indiana Supreme

                    Court Roll of Attorneys is current and accurate as of the date of this Appearance;

         (b)        acknowledges that all orders, opinions, and notices from the court in this

                    matter that are served under Trial Rule 86(G) will be sent to the attorney at

                    the email address(es) specified by the attorney on the Roll of Attorneys

                    regardless of the contact information listed above for the attorney; and

         (c)        understands that he/she is solely responsible for keeping his/her Roll of Attorneys

                    contact information current and accurate, see Ind. Admis. Disc. R. 2(A).

 Attorneys can review and update their Roll of Attorneys contact information on the Courts Portal

 at http://portal.courts.in.gov.

 3. This is a CT case type as defined in administrative Rule 8(B)(3).

 4. This case involves child support issues. Yes ____ No _x___ (If yes, supply social security

 numbers for all family members on a separately attached document filed as confidential

 information on light green paper. Use Form TCM-TR3.1-4.)

 5. This case involves a protection from abuse order, a workplace violence restraining order, or a

 no – contact order. Yes ____ No __x__ (If Yes, the initiating party must provide an address for




                                                    2
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 19 of 42 PageID #: 23




 the purpose of legal service but that address should not be one that exposes the whereabouts of a

 petitioner.) The party shall use the following address for purposes of legal service:

        ________       Attorney’s address

        ________       The Attorney General Confidentiality program address

 (contact the Attorney General at 1-800-321-1907 or e-mail address is confidential@atg.in.gov).

        ________       Another address (provide)

 This case involves a petition for involuntary commitment. Yes ____ No __x__

 6.     If Yes above, provide the following regarding the individual subject to the petition for

 involuntary commitment. NA

 7.     There are related cases: Yes ____ No _x___ (If yes, list on continuation page.)

 8.     Additional information required by local rule: NA

 9.     There are other party members: Yes ____ No_x___ (If yes, list on continuation page.)

 10.    This form has been served on all other parties and Certificate of Service is attached:

        Yes_x__ No___

                                                      Freeman Mathis & Gary, LLP

                                                      s/ Tia J. Combs
                                                      Casey C. Stansbury 33928-22
                                                      Tia J. Combs 35003-22
                                                      2525 Harrodsburg Road, Suite 500
                                                      Lexington, KY 40504
                                                      (859) 410-7854
                                                      cstansbury@fmglaw.com
                                                      tcombs@fmglaw.com
                                                      Counsel for Defendants,
                                                      Jacob Massoth, Muncie Police Department,
                                                      and the City of Muncie




                                                  3
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 20 of 42 PageID #: 24




                                  CERTIFICATE OF SERVICE

        This is to certify that the foregoing has been served, via the Court’s electronic filing system,

 on this the 21st day of July, 2021, upon the following:

 M. Edward Krause, III
 Cohen Garelick & Glazier
 8888 Keystone Crossing Blvd. Ste. 800
 Indianapolis, IN 46240
 ekrause@cgglawfirm.com
 Counsel for Plaintiff, Ruby Goodman




                                                               s/ Tia J. Combs
                                                               Counsel for Defendants




                                                   4
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 21 of 42 PageID #: 25




  STATE OF INDIANA                     )               DELAWARE COUNTY CIRCUIT
                                       )               COURT
                                       )
                                       ) SS:
                                       )
  COUNTY OF DELAWARE                   )               CAUSE NO. 18C03-2107-CT-000074


  RUBY GOODMAN                                     )
         PLAINTIFF                                 )
                                                   )
                                                   )
                                                   )
  v.                                               )
                                                   )
  JACOB MASSOTH, in his individual                 )
  and official capacity as an Officer of the       )
  Muncie City Police Department; the               )
  MUNCIE POLICE DEPARTMENT; and the
  CITY OF MUNCIE, INDIANA,
                  DEFENDANTS

                           DEFENDANTS’ NOTICE OF REMOVAL

        Pursuant to the 28 U.S.C. §§ 1331, 1367, 1441, and 1446, the Defendants, Jacob Massoth,

 in his individual and official capacity as an officer of the Muncie Police Department; the Muncie

 Police Department; and the City of Muncie, Indiana (collectively, "Defendants") hereby give

 notice that they have filed the attached copy of a Notice of Removal of this action in the United

 States District Court for the Southern District of Indiana, Indianapolis Division. This Notice of

 Removal has been duly filed in the United States District Court.

        Pursuant to 28 U.S.C. §§ 1331, 1367 1441, and 1446, the filing of this copy of the Notice

 of Removal effects the removal of this action from the State Court to the United States District

 Court, and the State Court shall proceed no further herein.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 22 of 42 PageID #: 26




                                              FREEMAN MATHIS & GARY, LLP
                                              s/ Tia J. Combs
                                              Casey C. Stansbury (#33928-22)
                                              Tia J. Combs (#35003-22)
                                              2525 Harrodsburg Road, Suite 500
                                              Lexington, KY 40504
                                              (859) 410-7854
                                              CStansbury@fmglaw.com
                                              TCombs@fmglaw.com
                                              Counsel for Defendants

                                 CERTIFICATE OF SERVICE
        I hereby certify that on July 21, 2021, the foregoing document was electronically filed with

 the Clerk of this Court using the Indiana E-Filing system (IEFS). Additionally, a copy of the

 foregoing was e-mailed and mailed via first class USPS to the following:

 Edward Krause, III
 Cohen Garelick & Glazier
 8888 Keystone Crossing Blvd. Ste. 800
 Indianapolis, IN 46240
 ekrause@cgglawfirm.com
 Counsel for Plaintiff, Ruby Goodman




                                              s/Tia J. Combs
                                              Counsel for Defendants
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 23 of 42 PageID #: 27




 STATE OF INDIANA                      )                DELAWARE COUNTY CIRCUIT COURT
                                       ) SS:
 COUNTY OF DELAWARE                    )                CAUSE NO. 18C03-2107-CT-000074


 RUBY GOODMAN                                       )
          Plaintiff,                                )
                                                    )
                                                    )
 v.                                                 )
                                                    )
 JACOB MASSOTH, in his individual and               )
 official capacity as an Officer of the Muncie      )
 Police Department, the MUNCIE POLICE               )
 DEPARTMENT, and the CITY OF MUNCIE,                )
                 Defendants,                        )

                  E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


 This Appearance Form must be filed on behalf of every party in a civil case.

      1. The party on whose behalf this form is being filed is:

         Initiating ____         Responding __X__       Intervening ____ ; and

 the undersigned attorney and all attorneys listed on this form now appear in this case for the

 following parties:

 Name of parties:

 Jacob Massoth
 Muncie Police Department
 City of Muncie

      2. Attorney information for service as required by Trial Rule 5(B)(2)

         Name:             Tia J. Combs               Atty Number: 35003-22
         Address:          2525 Harrodsburg Road, Suite 500
                           Lexington, KY 40504
         Phone:            (859) 410-7854
         Fax:              (770) 937-9960
         Email:            tcombs@fmglaw.com
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 24 of 42 PageID #: 28




         Name:            Casey C. Stansbury                    Atty Number: 33928-22
         Address:         2525 Harrodsburg Road, Suite 500
                          Lexington, KY 40504
         Phone:           (859) 410-7852
         Fax:             (770) 937-9960
         Email:           cstansbury@fmglaw.com


 IMPORTANT: Each attorney specified on this appearance:

         (a)        certifies that the contact information listed for him/her on the Indiana Supreme

                    Court Roll of Attorneys is current and accurate as of the date of this Appearance;

         (b)        acknowledges that all orders, opinions, and notices from the court in this

                    matter that are served under Trial Rule 86(G) will be sent to the attorney at

                    the email address(es) specified by the attorney on the Roll of Attorneys

                    regardless of the contact information listed above for the attorney; and

         (c)        understands that he/she is solely responsible for keeping his/her Roll of Attorneys

                    contact information current and accurate, see Ind. Admis. Disc. R. 2(A).

 Attorneys can review and update their Roll of Attorneys contact information on the Courts Portal

 at http://portal.courts.in.gov.

 3. This is a CT case type as defined in administrative Rule 8(B)(3).

 4. This case involves child support issues. Yes ____ No _x___ (If yes, supply social security

 numbers for all family members on a separately attached document filed as confidential

 information on light green paper. Use Form TCM-TR3.1-4.)

 5. This case involves a protection from abuse order, a workplace violence restraining order, or a

 no – contact order. Yes ____ No __x__ (If Yes, the initiating party must provide an address for




                                                    2
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 25 of 42 PageID #: 29




 the purpose of legal service but that address should not be one that exposes the whereabouts of a

 petitioner.) The party shall use the following address for purposes of legal service:

        ________       Attorney’s address

        ________       The Attorney General Confidentiality program address

 (contact the Attorney General at 1-800-321-1907 or e-mail address is confidential@atg.in.gov).

        ________       Another address (provide)

 This case involves a petition for involuntary commitment. Yes ____ No __x__

 6.     If Yes above, provide the following regarding the individual subject to the petition for

 involuntary commitment. NA

 7.     There are related cases: Yes ____ No _x___ (If yes, list on continuation page.)

 8.     Additional information required by local rule: NA

 9.     There are other party members: Yes ____ No_x___ (If yes, list on continuation page.)

 10.    This form has been served on all other parties and Certificate of Service is attached:

        Yes_x__ No___

                                                      Freeman Mathis & Gary, LLP

                                                      s/ Tia J. Combs
                                                      Casey C. Stansbury 33928-22
                                                      Tia J. Combs 35003-22
                                                      2525 Harrodsburg Road, Suite 500
                                                      Lexington, KY 40504
                                                      (859) 410-7854
                                                      cstansbury@fmglaw.com
                                                      tcombs@fmglaw.com
                                                      Counsel for Defendants,
                                                      Jacob Massoth, Muncie Police Department,
                                                      and the City of Muncie




                                                  3
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 26 of 42 PageID #: 30




                                  CERTIFICATE OF SERVICE

        This is to certify that the foregoing has been served, via the Court’s electronic filing system,

 on this the 21st day of July, 2021, upon the following:

 M. Edward Krause, III
 Cohen Garelick & Glazier
 8888 Keystone Crossing Blvd. Ste. 800
 Indianapolis, IN 46240
 ekrause@cgglawfirm.com
 Counsel for Plaintiff, Ruby Goodman




                                                               s/ Tia J. Combs
                                                               Counsel for Defendants




                                                   4
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-211-1  Filed 07/21/21 Page 27 of 42 PageIDFiled:
                                     07-CT-000074                              #: 31
                                                                                   7/1/2021                                     4:22 PM
                                                                                                                                   Clerk
                                                 Delaware Circuit Court 3                                       Delaware County, Indiana




  STATE OF INDIANA                           )                DELAWARE COUNTY CIRCUIT COURT
                                             )ss.

  COUNTY OF DELAWARE                         )                CAUSE NUMBER:


  RUBY GOODMAN                                                )

                                                              )

                                                              )

                    Plaintiff,                                )

                                                              )

          V.                                                  )

                                                              )

  JACOB MASSOTH,             in his individual                )

  and ofﬁcial capacity as an Ofﬁcer of                        )

  the Muncie Police Department,                               )

  theMUNCIE POLICE DEPARTMENT,                                )

  and the CITY OF MUNCIE                                      )

                                                              )

                    Defendants.                               )



                                     COMPLAINT FOR DAMAGES
                                    AND REQUEST FOR JURY TRIAL
             Plaintiff,   Ruby Goodman, by her      attorney and for her cause 0f action against Defendants,


  Jacob Massoth, in his individual and ofﬁcial capacity as an Ofﬁcer 0f the Muncie Police


  Department, the Muncie Police Department, and the City of Muncie alleges and states as


  follows:


                                                         I.       PARTIES

          1.        Plaintiff,   Ruby Goodman       is   a United States Citizen and at      all   relevant times has


  been a resident of Muncie, Delaware County.

          2.        Defendant, Jacob Massoth, unless indicated otherwise, was                 at all   times described


  an employee 0f the Muncie Police Department, employed as a sworn ofﬁcer acting in the course


  and scope of his employment. Defendant, Massoth,                 is   sued both in his personal and ofﬁcial


  capacities.


          3.        Defendant, Muncie Police Department,                is   a department 0f the City 0f Muncie.



                                                                                                                    EXHIBIT
                                                                                                                      A
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 28 of 42 PageID #: 32




          4.         Defendant, City of Muncie                 is   a local governmental subdivision in Indiana created


 and existing by Virtue 0f the laws of Indiana. The Muncie Police Department                               is   a department of


 the City 0f Muncie.




                                                II.          FACTUAL ALLEGATIONS

          5.         On 0r about July          1,   2019,    Ruby Goodman was          at   her   home   located at 700    W.

 Memorial Drive           in   Muncie, Indiana.

          6.         Ms. Goodman          is   a 67-year-old         woman Who    is   approximately ﬁve foot and three


 inches   tall   and weighs       less than    150    lbs.



          7.         The Muncie Police Department and Delaware County                             EMS were notiﬁed that Ms.

 Goodman’s        son, Louis      Goodman Jr., was 0n the ﬂoor in the bathroom of the home and was

 unconscious.


          8.         It   was    alleged that Louis          Goodman Jr. had overdosed 0n heroin.

          9.         Defendant, Massoth was the responding ofﬁcer and administered                               CPR and

 Narcan    t0 Louis       Goodman Jr.

           10.       Louis       Goodman Jr. was         transported t0 IU-Ball Memorial Hospital and Ms.


 Goodman         followed the ambulance to the hospital.


           11.       At    the hospital   Ms. Goodman was questioned and verbally harassed by

 Defendant, Massoth and he called Ms.                    Goodman many         derogatory names.


           12.       Defendant, Massoth informed Ms.                     Goodman that       she under arrest for allowing her


  son t0 use drugs in her         home and Ms. Goodman was handcuffed with her hands behind her back.

           13.       At    all   times Ms.     Goodman obeyed the commands of Defendant,                        Massoth.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 29 of 42 PageID #: 33




            14.          After placing her under arrest Defendant, Massoth then transported Ms.                         Goodman

  from the hospital        t0 the   Delaware County           Jail.



            15.          While escorting Ms. Goodman                  into the jail,   and Without provocation, Defendant,

 Massoth threw Ms. Goodman                  into the brick wall outside           0f the Delaware County        Jail.



            16.          Ms. Goodman had no way               t0 catch herself       and her face slammed      into the brick


 wall 0f the Delaware County               Jail.



            17.          Ms. Goodman sustained multiple                  fractures     0f her face and required extensive


  surgery and hospitalization.


            18.          The foregoing     acts    by Defendant, Massoth was an egregious use 0f excessive and

 deadly force.


            19.          At n0 point   in time      0n July   1,   2019 did Ms. Goodman pose a             threat t0 Defendant,


 Massoth or other members of the public.

            20.          In accordance With Indiana statute, Defendants                   were timely served With a Notice

 of Tort Claim as to          all state   law claims on December 23, 2019.

            21.          Pursuant t0 Indiana        statute, the Plaintiff s      claims have been constructively denied


 as Defendants           have had more than 9O days            to investigate the claim, but       have    failed t0 respond.




                                                     III.      CLAIMS FOR RELIEF

                                     First    Claim for Relief — Excessive Force Pursuant

            22.          Plaintiff realleges       and incorporates by reference Paragraphs            1   through 19 as fully


  set forth here.


            23.          The misconduct of Defendant, Massoth                   as alleged herein violated     Ms. Goodman’s

 right to   be    free   from unreasonable and excessive use 0f force as guaranteed by the Indiana
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 30 of 42 PageID #: 34




 Constitution and       by   the 4th   Amendment,    8th   Amendment and the         14th   Amendment 0f the United

  States Constitution.


          24.      The misconduct 0f Defendant, Massoth                 as alleged herein proximately caused          Ms.

 Goodman t0       suffer injury including bodily injury, pain           and   suffering, shock, emotional distress,


 humiliation and permanent injury and lost wages.


                         Second Claim for Relief — Negligent Hiring, Supervision

                                       and Retention Against the City 0f Muncie

          25.      Plaintiff alleges        and incorporates by reference Paragraph           1   through 22 as   if fully



  set forth herein.


          26.      Defendants, Muncie Police Department and City 0f Muncie negligently hired,


  supervised and/or retained Defendant, Massoth,                When   it   knew   or should have    known that he had

 a propensity towards Violence and towards overreaction in situations such as that presented t0


 them 0n July     1,   2019, or was otherwise unﬁt for service as a police ofﬁcer.


          27.      The negligent          hiring, supervision   and retention by Defendants, Muncie Police

 Department and City 0f Muncie 0f Defendant, Massoth was the proximate cause 0f the use 0f

 excessive force against Ms.            Goodman.

          28.      As    a direct and proximate result of Defendants, Muncie Police Department and


 City 0f Muncie’s negligent hiring, supervision and retention of Defendant, Massoth, Ms.


 Goodman has       suffered damages.


                                           IV.     REQUEST FOR RELIEF

          WHEREFORE,             Plaintiff requests the following relief:



          1.       Compensatory damages against each Defendant jointly and severally                       in   an


 amount   to    be proven     at trial;
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 31 of 42 PageID #: 35




        2.      Punitive and exemplary   damage   against Defendant, Massoth, as allowed   by law   in


 an amount appropriate to punish Defendant, Massoth and deter others from engaging in similar


 conduct; costs of suit;


         3.     Reasonable attorney’s fees authorized by   statute 0r law;


        4.      Pre and post judgment interest as permitted by law; and


         5.     Trial   by jury.




                                             Respectfully submitted,




                                             By: /S/  M
                                                      Edward Krause, III
                                             M. Edward Krause III, #24986-49
                                             COHEN GARELICK & GLAZIER
                                             8888 Keystone Crossing Boulevard, Suite 800
                                             Indianapolis, Indiana 46240
                                             Telephone:     (317) 573-8888
                                             Facsimile:     (317) 574-3855
                                             ekrause@cgglawﬁrm.com
                                             Attorneysfor Plaintiﬂ’
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-211-1  Filed 07/21/21 Page 32 of 42 PageIDFiled:
                                     O7-CT-000074                              #: 36
                                                                                   7/1/2021              4:22 PM
                                                                                                            Clerk
                                                  Delaware Circuit Court 3               Delaware County, Indiana




  STATE OF INDIANA                            )          DELAWARE COUNTY CIRCUIT COURT
                                              )ss.

  COUNTY OF DELAWARE                          )          CAUSE NUMBER:


  RUBY GOODMAN                                           )

                                                         )

                                                         )

                 Plaintiff,                              )

                                                         )

         V.                                              )

                                                         )

  JACOB MASSOTH,        in his individual                )

  and ofﬁcial capacity as an Ofﬁcer 0f                   )

  the Muncie Police Department,                          )




                                                   W
  theMUNCIE POLICE DEPARTMENT,                           )

  and the CITY OF MUNCIE                                 )

                                                         )

                 Defendants.




                                                  MM
                                                         )




  1.     Name   of initiating   party(ies):   Ruby Goodman

  2.     Attorney information (as applicable for service 0f process):


         M. Edward Krause,       III

         COHEN GARELICK & GLAZIER
         8888 Keystone Crossing, Suite 800
         Indianapolis, Indiana 46240
         ekrause@cgglawﬁrm.com
         Tele. No.2 (317)573-8888
         Fax No.: (317) 574-3855

  3.     Case type requested:      CT

  4.     Will accept   FAX service?                      Yes:   X    N0:
                                                         Fax No.:    (3 17)   574-3855
         Will accept email service:                      Yes:   X
  5.     Additional information required           by   state or local rule:


  6.     Additional information t0 supplement the appearance form
         submitted by the initiating party:
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 33 of 42 PageID #: 37




                                      By:     M. Edward Krause, III
                                            /s/

                                            M. Edward Krause, III, #24986-49
                                              Attorneysfor Plaintiﬂ




 M. Edward Krause,   III

 COHEN GARELICK & GLAZIER
  8888 Keystone Crossing, Suite 800
 Indianapolis, Indiana 46240
  (317) 573-8888 telephone
  (3 17) 574-3855 facsimile
  ekrause@cgglawﬁrm.com
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-211-1  Filed 07/21/21 Page 34 of 42 PageIDFiled:
                                     07-CT-000074                              #: 38
                                                                                   7/1/2021                         4:22 PM
                                                                                                                       Clerk
                                              Delaware Circuit Court 3                              Delaware County, Indiana




  STATE OF INDIANA                        )             DELAWARE COUNTY CIRCUIT COURT
                                          )ss.

  COUNTY OF DELAWARE                      )             CAUSE NUMBER:


  RUBY GOODMAN                                          )

                                                        )

                                                        )

                  Plaintiff,                            )

                                                        )

         V.                                             )

                                                        )

  JACOB MASSOTH,         in his individual              )

  and ofﬁcial capacity as an Ofﬁcer of                  )

  the Muncie Police Department,                         )

  theMUNCIE POLICE DEPARTMENT,                          )

  and the CITY OF MUNCIE                                )

                                                        )

                  Defendants.                           )




  TO DEFENDANT:           City 0f Muncie
                          c/o   Mayor Dan Ridenour
                          Muncie City Hall
                          300 N High Street
                          Muncie, Indiana 47305

         You   are hereby notiﬁed that   you have been sued by the person named        as Plaintiff and in
  the Court indicated above.


        The nature 0f the suit against you is stated in the Complaint which is attached to this
  Summons. It also states the relief sought 0r the demand made against you by the Plaintiff.

         An answer 0r other appropriate response in writing t0 the Complaint must be          ﬁled either
  by you 0r your attorney Within twenty (20) days,  commencing the day after you receive this
  Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by
  default may be rendered against you for the relief demanded by Plaintiff.


         If you have a claim for relief against the Plaintiff arising from the same transaction 0r
  occurrence, you must assert it in your written nswer.
                                                                  z
                                                    L




  (The following manner of service of summons               is   hereby designated.)
                  Registered or certiﬁed mail.
                  Service at place of employment, to-Wit:
      Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 35 of 42 PageID #: 39




             XX               Service on individual           ---   (Personal) at above address              by Sheriff
                              Service 0n agent. (Specify)
                              Other service. (Specify)


        M. Edward Krause,             III,   #24986-49
       COHEN GARELICK & GLAZIER
       8888 Keystone Crossing, Suite 800
       Indianapolis, Indiana 46240
       317-573-8888
       Attorneys for Plaintiff



                                      SHERIFF'S        RETURN ON SERVICE OF SUMMONS

                  Ihereby      certify that    I   have served      this   summons 0n the            day 0f                  ,
                                                                                                                                 2020;
(1)    By delivering         a copy of the     Summons and           a copy 0f the complaint to the defendant,


(2)    By leaving       a copy 0f the        Summons and        a copy 0f the complaint at                                     Which
       is   the dwelling place 0r usual place 0f abode 0f                                                    and by mailing a copy 0f
        said   summons        to said defendant at the        above address.
(3)    Other Service 0r Remarks:



                                                                                           Deputy Sheriff

                                             CLERK'S CERTIFICATE OF MAILING

             Ihereby certify that on the        day 0f                                       ,
                                                                                                 2021,   I   mailed a copy 0f this
        Summons and a copy of the complaint to the defendant,                                                  ,   by certiﬁed   mail,
       requesting a return receipt, at the address furnished                   by   the plaintiff.




                                                                                Clerk, Delaware Circuit Court


                                              RETURN OF SERVICE OF SUMMONS BY MAIL

                  I   hereby certify that the attached return receipt was received by                        me showing that the
        Summons and        a copy of the complaint mailed t0 defendant                                                                   was
       accepted by the defendant on the            day of                       2021.                    ,



              I hereby certify that the attached return receipt was received by me showing that the

       Summons and a copy of the complaint was returned not accepted 0n the             day of
                         ,
                             202 1.
              hereby certify that the attached return receipt was received by
                  I                                                                                          me showing that the
        Summons and a copy of the complaint mailed t0 defendant                                                                          was
       accepted by                                                     on behalf of said defendant on the                        day of
                                                          ,   202 1.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 36 of 42 PageID #: 40




                                            Clerk, Delaware Circuit Court


                                           By:
                                              Deputy
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-211-1  Filed 07/21/21 Page 37 of 42 PageIDFiled:
                                     07-CT-000074                              #: 41
                                                                                   7/1/2021                      4:22 PM
                                                                                                                    Clerk
                                              Delaware Circuit Court 3                           Delaware County, Indiana




  STATE OF INDIANA                        )          DELAWARE COUNTY CIRCUIT COURT
                                          )ss.

  COUNTY OF DELAWARE                      )          CAUSE NUMBER:


  RUBY GOODMAN                                       )

                                                     )

                                                     )

                  Plaintiff,                         )

                                                     )

         V.                                          )

                                                     )

  JACOB MASSOTH,         in his individual           )

  and ofﬁcial capacity as an Ofﬁcer of               )

  the Muncie Police Department,                      )

  theMUNCIE POLICE DEPARTMENT,                       )

  and the CITY OF MUNCIE                             )

                                                     )

                  Defendants.                        )




  TO DEFENDANT:           Ofﬁcer Jacob Massoth
                          Muncie Police Department
                          Muncie City Hall
                          300 N High Street
                          Muncie, Indiana 47305

         You   are hereby notiﬁed that   you have been sued by the person named     as Plaintiff and in
  the Court indicated above.


        The nature 0f the suit against you is stated in the Complaint which is attached to this
  Summons. It also states the relief sought 0r the demand made against you by the Plaintiff.

         An answer 0r other appropriate response in writing t0 the Complaint must be       ﬁled either
  by you 0r your attorney Within twenty (20) days,  commencing the day after you receive this
  Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by




                                                   M
  default may be rendered against you for the relief demanded by Plaintiff.


         If you have a claim for relief against the Plaintiff arising from the same transaction 0r
  occurrence, you must assert it in your written answer.




                                          Clerk, Delaware Circuit         €0th

  (The following manner of service of summons            is   hereby designated.)
                  Registered or certiﬁed mail.
                  Service at place of employment, to-Wit:
      Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 38 of 42 PageID #: 42




             XX               Service on individual           ---   (Personal) at above address              by Sheriff
                              Service 0n agent. (Specify)
                              Other service. (Specify)


        M. Edward Krause,             III,   #24986-49
       COHEN GARELICK & GLAZIER
       8888 Keystone Crossing, Suite 800
       Indianapolis, Indiana 46240
       317-573-8888
       Attorneys for Plaintiff



                                      SHERIFF'S        RETURN ON SERVICE OF SUMMONS

                  Ihereby      certify that    I   have served      this   summons 0n the            day 0f                  ,
                                                                                                                                 2020;
(1)    By delivering         a copy of the     Summons and           a copy 0f the complaint to the defendant,


(2)    By leaving       a copy 0f the        Summons and        a copy 0f the complaint at                                     Which
       is   the dwelling place 0r usual place 0f abode 0f                                                    and by mailing a copy 0f
        said   summons        to said defendant at the        above address.
(3)    Other Service 0r Remarks:



                                                                                           Deputy Sheriff

                                             CLERK'S CERTIFICATE OF MAILING

             Ihereby certify that on the        day 0f                                       ,
                                                                                                 2021,   I   mailed a copy 0f this
        Summons and a copy of the complaint to the defendant,                                                  ,   by certiﬁed   mail,
       requesting a return receipt, at the address furnished                   by   the plaintiff.




                                                                                Clerk, Delaware Circuit Court


                                              RETURN OF SERVICE OF SUMMONS BY MAIL

                  I   hereby certify that the attached return receipt was received by                        me showing that the
        Summons and        a copy of the complaint mailed t0 defendant                                                                   was
       accepted by the defendant on the            day of                       2021.                    ,



              I hereby certify that the attached return receipt was received by me showing that the

       Summons and a copy of the complaint was returned not accepted 0n the             day of
                         ,
                             202 1.
              hereby certify that the attached return receipt was received by
                  I                                                                                          me showing that the
        Summons and a copy of the complaint mailed t0 defendant                                                                          was
       accepted by                                                     on behalf of said defendant on the                        day of
                                                          ,   202 1.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 39 of 42 PageID #: 43




                                            Clerk, Delaware Circuit Court


                                           By:
                                              Deputy
Case 1:21-cv-02076-JPH-DLP Document
                            18C03-211-1  Filed 07/21/21 Page 40 of 42 PageIDFiled:
                                     07-CT-000074                              #: 44
                                                                                   7/1/2021                      4:22 PM
                                                                                                                    Clerk
                                              Delaware Circuit Court 3                           Delaware County, Indiana




  STATE OF INDIANA                        )          DELAWARE COUNTY CIRCUIT COURT
                                          )ss.

  COUNTY OF DELAWARE                      )          CAUSE NUMBER:


  RUBY GOODMAN                                       )

                                                     )

                                                     )

                  Plaintiff,                         )

                                                     )

         V.                                          )

                                                     )

  JACOB MASSOTH,         in his individual           )

  and ofﬁcial capacity as an Ofﬁcer of               )

  the Muncie Police Department,                      )

  theMUNCIE POLICE DEPARTMENT,                       )

  and the CITY OF MUNCIE                             )

                                                     )

                  Defendants.                        )




  TO DEFENDANT:           Muncie Police Department
                          c/o ChiefNathan Sloan
                          Muncie City Hall
                          300 N High Street
                          Muncie, Indiana 47305

         You   are hereby notiﬁed that   you have been sued by the person named     as Plaintiff and in
  the Court indicated above.


        The nature 0f the suit against you is stated in the Complaint which is attached to this
  Summons. It also states the relief sought 0r the demand made against you by the Plaintiff.

         An answer 0r other appropriate response in writing t0 the Complaint must be       ﬁled either
  by you 0r your attorney Within twenty (20) days,  commencing the day after you receive this
  Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by




                                               M
  default may be rendered against you for the relief demanded by Plaintiff.


         If you have a claim for relief against the Plaintiff arising from the same transaction 0r
  occurrence, you must assert it in your written answer.




                                          Clerk, Delaware Circuit éourt


  (The following manner of service of summons            is   hereby designated.)
                  Registered or certiﬁed mail.
                  Service at place of employment, to-Wit:
      Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 41 of 42 PageID #: 45




             XX               Service on individual            ---   (Personal) at above address              by Sheriff
                              Service 0n agent. (Specify)
                              Other service. (Specify)


       M. Edward Krause,              III,   #24986-49
       COHEN GARELICK & GLAZIER
       8888 Keystone Crossing, Suite 800
       Indianapolis, Indiana 46240
       317-573-8888
       Attorneys for Plaintiff



                                       SHERIFF'S        RETURN ON SERVICE OF SUMMONS

                  Ihereby      certify that     I   have served      this   summons 0n the            day 0f                  ,
                                                                                                                                  2020;
(1)    By delivering         a copy of the      Summons and           a copy 0f the complaint to the defendant,


(2)    By leaving       a copy 0f the         Summons and        a copy 0f the complaint at                                     Which
       is   the dwelling place 0r usual place 0f abode 0f                                                     and by mailing a copy 0f
        said   summons        to said defendant at the         above address.
(3)    Other Service 0r Remarks:



                                                                                            Deputy Sheriff

                                             CLERK'S CERTIFICATE OF MAILING

             Ihereby certify that on the        day 0f                                        ,
                                                                                                  2021,   I   mailed a copy 0f this
        Summons and a copy of the complaint to the defendant,                                                   ,   by certiﬁed   mail,
       requesting a return receipt, at the address furnished                    by   the plaintiff.




                                                                                 Clerk, Delaware Circuit Court


                                              RETURN OF SERVICE OF SUMMONS BY MAIL

                  I   hereby certify that the attached return receipt was received by                         me showing that the
        Summons and        a copy of the complaint mailed t0 defendant                                                                    was
       accepted by the defendant on the            day of                       2021.                     ,



              I hereby certify that the attached return receipt was received by me showing that the

       Summons and a copy of the complaint was returned not accepted 0n the             day of
                         ,
                             202 1.
              hereby certify that the attached return receipt was received by
                  I                                                                                           me showing that the
        Summons and a copy of the complaint mailed t0 defendant                                                                           was
       accepted by                                                      on behalf of said defendant on the                        day of
                                                           ,   202 1.
Case 1:21-cv-02076-JPH-DLP Document 1-1 Filed 07/21/21 Page 42 of 42 PageID #: 46




                                            Clerk, Delaware Circuit Court


                                           By:
                                              Deputy
